Citation Nr: 0507558	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals 
of a myocardial infarction with hypertension for the purpose 
of accrued benefits. 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957 and from December 1957 to January 1973.  The 
veteran died in June 1998.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying 
accrued benefits based on the pending claim for a rating in 
excess of 60 percent for residuals of a myocardial infraction 
with hypertension. 

In an April 2003 decision, the United States Court of Appeals 
for Veterans Claims (Court), affirmed that portion of the 
Board's decision in May 2001, denying an effective date 
earlier than February 2, 1990, for the grant of service 
connection for residuals of a myocardial infarction with 
hypertension for the purpose of accrued benefits, and an 
effective date earlier than May 7, 1996, for the grant of a 
total rating based on individual unemployability due to 
service- connected disabilities for the purpose of accrued 
benefits.  The Court's ruling is final, Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991). 


FINDINGS OF FACT

1.  The veteran had a total disability rating for the two-
year period immediately preceding his death.   

2.  Whether or not the service-connected residuals of a 
myocardial infarction with hypertension met the schedular 
criteria for a 100 percent rating, there were no due and 
unpaid periodic monetary benefits at the time of the 
veteran's death. 


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits based on a 
rating in excess of 60 percent for residuals of a myocardial 
infarction with hypertension.  38 U.S.C.A. §§ 5112, 5121 
(West 2000); 38 C.F.R. § 3.500, 3.1000 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In a May 1997 rating decision, the RO rated the veteran 
totally disabled based on individual unemployability due to 
service-connected disabilities, effective from May 1996.  At 
the time, the veteran's primary disability was residuals of 
myocardial infarction with hypertension, evaluated as 60 
percent disabling.  With other service-connected 
disabilities, the combined rating was 70 percent. 

In a document, dated April 28, 1998, the veteran requested a 
rating increase for his service-connected cardiac disability.  
He indicated that in March 1998 he had a heart attack.  He 
did not submit any medical evidence or identify who had 
treated him or where he had been treated. 

In June 1998, the veteran died of a myocardial infarction. 

At the time of the veteran's death, the veteran's service-
connected disabilities were residuals of myocardial 
infarction with hypertension, 60 percent disabling; 
degenerative changes of the cervical spine, 10 percent 
disabling; low back strain, 10 percent disabling; asbestosis 
with chronic bronchitis, 10 percent disabling; bilateral 
hearing loss, pruritis ani, and plantar wart of the left 
foot, each noncompensably disabling.  The combined rating was 
70 percent.  The total disability rating based on individual 
unemployability, effective from May 1996, was still in 
effect. 
In July 1998, the veteran's surviving spouse, the appellant, 
filed a claim for accrued benefits.  

In an October 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death, but denied a 
rating in excess of 60 percent for residuals of myocardial 
infarction with hypertension for the purpose of accrued 
benefits.  The appellant then perfected an appeal of the 
adverse determination to the Board.  

When the appeal was first before the Board in May 2001, the 
Board dismissed the claim on the grounds that the veteran had 
withdrawn the appeal prior to his death.  

On appeal of the Board's decision, the Court, in an April 
2003 decision, vacated the Board's dismissal, after the 
Secretary of VA conceded that the Board failed to acknowledge 
that after the veteran had withdrawn his appeal in 1997, he 
submitted a request for an increase in April 1998 and that 
the veteran had a pending claim for increase at the time of 
his death.  The Court then remanded the issue for 
readjudication. 

In July 2003, the Board notified the appellant of the receipt 
of her case, following the issuance of the Court's remand, 
and afforded her the opportunity to submit additional 
argument and evidence before the Board proceeded with 
readjudication of the appeal.  In August 2003, in response to 
the Board's notification, the appellant indicated that she 
had nothing else to submit and wanted to the Board to proceed 
immediately with the readjudication of the appeal. 

In April 2004, in implementing the Court's decision, the 
Board remanded the case for procedural development.  As the 
requested development has been completed, no further action 
is needed to ensure compliance with the Board's remand.  
Stegall v. West, 11 Vet.App. 268 (1998). 

Law and Regulations

For deaths occurring prior to December 16, 2003, periodic 
monetary benefits under the laws administered by VA to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on the evidence in the file at the 
date of death (referred to as accrued benefits) and due and 
unpaid for a period not to exceed two years, shall be paid to 
the veteran's spouse.  38 U.S.C.A. § 5121 (2002); see also 
Pub.L. 108-183, Title I, § 104(d) (Dec. 16, 2003).  

The implementing regulation provides that where death 
occurred on or after December 1, 1962, periodic monetary 
benefits to which a payee was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
as provided in 38 C.F.R. § 3.500(g) will, upon the death of 
such person, be paid to that person's spouse.  "Evidence in 
the file at the date of death" means evidence in VA's 
possession on or before the date of death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of such evidence.  38 C.F.R. § 
3.1000(a), (d)(4). 

Under 38 C.F.R. § 3.500(g), the effective date of the 
discontinuance of an award of compensation for a payee due to 
the payee's death is the last day of the month before death 
occurred.  38 U.S.C.A. § 5112(b)(1).  As the veteran died in 
June 1998, the effective date of discontinuance of his 
compensation was May 31, 1998.  As accrued benefits cannot be 
paid for a period to exceed two years prior to the date of 
discontinuance of compensation, the potential period for 
which accrued benefits may be payable begins in May 1996 and 
not earlier.  

Analysis

In this case, the potential period for which accrued benefits 
may be payable is further limited by the fact that the 
veteran filed his claim for increase in April 1998. As the 
appellant is only entitled to what was properly due the 
veteran at the time of death, Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996), any potential grant of an 
increase is subject to the regulation governing the effective 
date of such an award.  

Generally, the effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Therefore, the effective date in assigning a potential grant 
for increase was either April 28, 1998, the date of receipt 
of the claim, or a date it was factually ascertainable that 
an increase in disability had occurred within 1 year from 
April 28, 1998.  The term "increase" means an increase to the 
next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).  

Applying the provisions of 38 C.F.R. § 3.400 most favorable 
to the appellant, the earliest possible effective date for a 
rating increase was April 28, 1997. 

Starting with the date of April 28, 1997, the record shows 
that the veteran was already in receipt of a total disability 
rating based on individual unemployability since May 1996.  

Under 38 U.S.C.A. § 1114 (j), there is a single monetary rate 
for a disability rated as total with no distinction between a 
schedular 100 percent rating or a total rating based on 
individual unemployablity (TDIU).  Specifically, a veteran 
receiving a total rate of disability compensation under a 
TDIU rating, cannot receive additional compensation once a 
schedular 100 percent rating is awarded.  Once the veteran 
receives a schedular 100 percent rating for a disability, the 
TDIU rating becomes moot.  See 38 C.F.R. § 4.16; see also 
VAOPGCPREC 6-99.  

While there are other benefits with a higher rate of 
compensation that are predicted on a service-connected 
disability rated totally disabling, for example, special 
monthly compensation benefits, no such claim was pending at 
the time of the veteran's death. 

Whether or not the veteran met the schedular criteria for a 
100 percent rating for heart disease, no additional periodic 
monetary benefit was payable on the pending claim and the 
Board does not reach the question whether the veteran did in 
fact meet the 100 percent schedular criteria.  The Board does 
note that except for the veteran's statement that he suffered 
a heart attack in March 1998, there was no medical evidence 
in VA's possession on or before the date of death and VA did 
not have constructive knowledge that VA had custody of any 
pertinent medical evidence at the time of the veteran's 
death. 

For these reasons, there is no legal entitlement to the 
accrued benefits based on a rating in excess of 60 percent 
for residuals of a myocardial infarction with hypertension. 

VCAA

In considering the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), of which the appellant was 
notified by VA in April 2004 and before readjudication of the 
claim, where as here the law, and not the underlying facts or 
development of the facts, is dispositive, the VCAA has no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  



ORDER

Accrued benefits based on a rating in excess of 60 percent 
for residuals of a myocardial infarction with hypertension 
are denied. 



___________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


